Citation Nr: 1820302	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-40-424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the right hip, claimed as right hip replacement, to include as secondary to service-connected psoriatic arthritis.

2. Entitlement to a temporary total rating for convalescence for right hip replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1961 to April 1987.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran attended a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2018.  A transcript of that hearing has been prepared and is associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's right hip arthritis and total right hip replacement are related to his service-connected psoriatic arthritis.

2.  The Veteran had a total right hip replacement on October 30, 2012 and required convalescence.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for degenerative joint disease of the right hip, claimed as right hip replacement, claimed as secondary to psoriatic arthritis, has been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1133, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for a temporary total rating for convalescence for the right hip total replacement have been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.401, 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused, or (b) aggravated by the service connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

 For certain chronic diseases, like arthritis, presumptive service connection is available. See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. §  3.303(b).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the chronic disease became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. § 3.307. The term chronic disease, whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purpose of evaluating lay evidence, to include a veteran's statements about the circumstances of his service, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge." Layno v. Brown, 6 Vet. App. 465, 469-470   (1994).  For example, although a lay person is competent to report observable symptomatology of an injury or illness (such as pain or the visible flatness of his feet), a lay person is "not competent to opine as to medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The Veteran asserts that his right hip total replacement, also described as total hip arthroplasty, and ensuing convalescence should be service-connected.  The Board agrees.

At his hearing, the Veteran stated that he is seeking service connection on both a direct basis and on a secondary basis for his right hip replacement.  The evidence of record supports a finding of secondary service connection, as the Veteran's right hip was replaced due to his diagnosis of degenerative arthritis (degenerative joint disease, osteoarthritis), for which there is no in-service disease noted.  Without an in-service disease or injury, there can be no valid claim for direct service connection.

In this case, the medical evidence is in equipoise as to whether the Veteran's degenerative arthritis of his right hip was due to his service-connected psoriatic arthritis, variously described as Reiter's syndrome, inflammatory arthritis, and rheumatoid arthritis.

As noted above, a successful claim for secondary service connection requires a current disability, an already service connected disability; and, that the current disability was either caused or aggravated by the service connected disability.  The Veteran has a current disability of degenerative arthritis of the right hip, which resulted in a total right hip replacement. He has a service-connected disability of psoriatic arthritis.  Therefore, the issue before the Board is whether there is a nexus, that is, whether the Veteran's right hip disability was caused by or aggravated by his service-connected psoriatic arthritis.

The probative medical evidence of record regarding secondary service connection consists of two VA opinions.  

Of initial note is the fact that on November 9, 2010, the Veteran underwent a total left hip replacement, for which he is service-connected, secondary to his psoriatic arthritis (See Rating Decision, March 2012).

In June 2011 the Veteran attended a VA joints examination.  The examiner indicated that the Veteran had psoriatic arthritis and had been followed by Rheumatology as noted in his medical records.  He further indicated that the Veteran developed bilateral hip pain deep-seated in the groin and due to his bilateral hip pain he underwent a left hip replacement.  Upon examination of the right hip it was noted that the Veteran displayed dull, constant pain of an 8 out of 10, stiffness, locking, and weakness.  The pain on the right hip escalated to a 9 out of 10 when it flared up, which the Veteran reported happened daily and lasted for approximately one hour and was worsened by weight bearing activities.  The examiner concluded that the Veteran's left hip arthroplasty was most likely caused by, or a result of the condition of psoriatic arthritis or Reiter's syndrome.  He concluded that psoriatic arthritis ultimately commonly results in arthroplasty of the affected joints.  

On October 30, 2012, the Veteran, who had been diagnosed with psoriatic arthritis in his right hip, had his right hip replaced as a result of the same disease process of the left hip.

In September 2014 the Veteran attended a VA non-degenerative arthritis examination.  The examiner noted the Veteran's diagnosis of psoriatic arthritis with stiffness and swelling, left knee and foot, tenderness and arthritis deformity of the index finger of the right hand, and left hip replacement.  Upon a review of the Veteran's medical file, and analysis of the relevant medical literature, the examiner opined that the Veteran's right hip degenerative joint disease/osteoarthritis was not due to, or aggravated by, the Veteran's psoriatic arthritis.  However, of important note is the fact that the examiner did not provided sparse references to the alleged medical literature he relied upon in making his determination.

In this case, the evidence contains conflicting opinions regarding the Veteran's right hip disability and its relationship to his service-connected psoriatic arthritis.

The Board finds the most probative evidence indicates the Veteran's right hip disability is due to his service-connected psoriatic arthritis.  The Board notes the June 2011 examiner provided a complete explanation as to how the Veteran's left hip disability was due to psoriatic arthritis, and given that the Veteran's right hip disability is part of the same disease process as attributed to the left hip, namely that of psoriatic arthritis, it is reasonable to conclude the right hip disability is related to the Veteran's service-connected psoriatic arthritis.  The June 2011 examiner also reviewed the Veteran's complete medical history in formulating his conclusion.  The Board has afforded the conclusion of the September 2014 examiner less probative value since the examiner only provides sparse references to the alleged medical literature he relied upon in making his determination, and overall gave a very scant rationale for his negative opinion.  Furthermore, he failed to review in totality all the Veteran's medical records or comment on why the June 2011 VA examiner provided a positive rationale as to the Veteran's left hip disability being due to psoriatic arthritis when the left hip underwent the exact same disease process as the right hip disability.  It begs the question of whether the September 2014 examiner obtained a comprehensive understanding of the Veteran's medical history given the lack of comments regarding the June 2011 VA examination report.  

When the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt.  Pursuant to the benefit of the doubt rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material 
to the determination of the matter," as it is here, the Veteran shall prevail upon the issue.  38 U.S.C. § 5107.

Accordingly, service connection for degenerative joint disease of the right hip, claimed as right hip replacement, claimed as secondary to psoriatic arthritis, and a total temporary rating for right hip replacement convalescence, is warranted.


ORDER

Service connection for degenerative joint disease of the right hip, claimed as right hip replacement, claimed as secondary to psoriatic arthritis, is granted.

Service connection for a temporary total rating for convalescence due to right hip replacement is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


